Citation Nr: 0927809	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served as a member of the New York Army National 
Guard (NYARNG) from January 1951 to January 1957, to include 
a period of active duty for training (ACDUTRA) in June and 
July 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for a right hip disability.  The New York, New 
York, Regional Office (RO) has maintained jurisdiction over 
the claim.

The Veteran and his daughter testified at a May 2008 personal 
hearing before the undersigned Veterans Law Judge, held via 
videoconference between the New York RO and the VA Medical 
Center (VAMC) in Albany, New York.

When the case was previously before the Board in August 2008, 
the claim was formally reopened and the matter was remanded 
to the RO, via the Appeals Management Center (AMC), for 
further evidentiary development.  All requested actions 
having been taken, the claim is now returned to the Board for 
further appellate consideration.

A claim of service connection for a low back disability with 
right side radiation was raised at the May 2008 hearing.  
Although the Veteran indicated he felt it part of his current 
claim, the evidence of record indicates the low back is a 
free-standing disability.  The claim is referred to the RO 
for appropriate action.
 



FINDINGS OF FACT

There is no currently diagnosed disability of the right hip; 
symptoms are referred from low back arthritis.


CONCLUSION OF LAW

Service connection for a right hip disability is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
March 2006 correspondence, prior to the adjudication of his 
claim.  This letter informed the Veteran of the elements of a 
claim for service connection, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
additionally provided information regarding VA policy and 
practice in assigning effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
All notice required to afford the Veteran a meaningful 
opportunity to participate in the adjudication of his claim 
has been provided.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran's available service treatment records are 
associated with the claims file.  He has previously provided, 
or VA has obtained on his behalf, private medical records and 
lay statements.  In connection with the instant claim, two VA 
examinations have been conducted, and the Veteran offered 
testimony at a Board hearing.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No listed chronic disease has been diagnosed in 
this case.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran contends that during a period of ACDUTRA in June 
and July 1951, he stepped in a hole during maneuvers and 
fell, wrenching his right hip.  The Veteran has stated that 
he did not seek treatment at the time.  The NYARNG initially 
certified that it had no record of treatment in 1951 for any 
hip problems.  Later investigation revealed that the Veteran 
had reported for sick call during field training.  

In June 1952, however, the Veteran's private physician, Dr. 
MDD, stated that he had treated the Veteran for subjective 
complaints of right hip and thigh pain in September 1951.  
The doctor could not objectively identify any problem. 

In January 1953, Mr. GLB, his squad leader in NYARNG, 
submitted a statement indicating that in June 1951, the 
Veteran reported he had hurt himself on duty.  He did not 
state how.  He initially refused treatment, but continued to 
complain.  For two consecutive days, he was sent to sick call 
and then returned to duty.  Mr. GLB thought that he was given 
light duty, but was not sure.

Also in January 1953, Dr. RSO stated that he had given the 
Veteran four sessions of chiropractic treatment for "a slip 
in the right sacroiliac articulation."  The Veteran 
discontinued treatment, and the doctor assumed the problem 
had resolved.  He did not state when the treatment took 
place.

Private treatment records from Dr. JAM, a chiropractor, dated 
in June 1990 reveal that the Veteran complained of right 
sacroiliac joint pain after lifting a heavy weight.  The 
Veteran reported that he had this pain to one degree or 
another since he fell into a hole years prior.  He indicated 
that currently it was worse and had lasted longer than usual.  
The doctor diagnosed "possible bulging discs with 
subluxations and muscle strain sprain" of the lumbar spine.  
No right hip disability was diagnosed.

A VA examination was conducted in May 2007.  The Veteran 
reported that when he fell in service, he heard a snap, and 
felt right hip pain.  Pain had continued until the present, 
to varying degrees.  He complained of current pain, 
stiffness, and weakness of the right hip.  The Veteran could 
stand for an hour, and walk 1/4 of a mile.  He did not use any 
assistive devices, such as a cane.  Tenderness was noted over 
the posterior superior iliac spine.  Flexion was slightly 
reduced on the right as compared to the left.  Repeated 
movement did not cause additional functional impairment.  X-
ray showed no deformity of the joint.  There was no 
arthritis, although osteopenia was reported.  Osteopenia was 
the sole reported diagnosis.

At the May 2008 Board hearing, the Veteran again reported 
that while in filed training, he had stepped in a hole and 
"snapped" his right hip.  He was treated by a private 
doctor when he got home.  He had pain ever since.  He also 
reported a diagnosis of a back problem.  The Veteran's 
daughter reported that she and her sisters used to have to 
walk on the Veteran's back to relieve his pain.

At a December 2008 VA examination, the Veteran again reported 
that he had been experiencing right hip pain and soreness 
periodically since an in-service fall.  The Veteran had 
worked many years as a farmer, and stated that he often had 
back pain.  This pain would go from the right sacroiliac area 
to the right hip.  He complained currently of pain, 
stiffness, instability, and giving way.  On occasion, he uses 
a cane when walking.  The examiner noted a minimally antalgic 
gait.  On motion testing, there was no objective evidence of 
right hip pain with movement, but motion was slightly 
impaired in flexion and extension as compared to the left 
hip.  Repeated movement caused no additional functional 
impairment.  X-rays showed severe degenerative changes of the 
back.  No hip disability was indicated radiographically.  The 
examiner did not list any diagnosis of the right hip.  
Instead, he stated that the hip symptomatology complained of 
by the Veteran was actually referable to his significant low 
back arthritis.  The examiner specifically stated that "...it 
is remarkable he has no hip disease by X-rays or significant 
decrement in hip joint function by exam as well."  The 
examiner concluded that right hip problems were not caused 
by, or the result of, an inservice illness, injury or event.  

In light of the clear evidence of record showing no diagnosis 
of a current right hip disability, the claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
does not dispute that the Veteran experiences some subjective 
pain of the right hip, or that this pain has caused some 
slight functional impairment.  Both private and VA doctors 
expressing an opinion, however, unequivocally state that the 
Veteran's actual disability is of the low back.  This is also 
in agreement with the descriptions of impairment by the 
Veteran and his family.  It is his back which causes his 
functional impairment.  In the absence of a current diagnosis 
of any right hip disability, the claim must be denied.

No opinion or finding is intimated with respect to a claim 
for service connection of a low back disability, which was 
referred to the RO's attention in the introduction above.


ORDER

Service connection for a right hip disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


